Atkinson, J.
1. The material evidence upon the issues in this case was of such character as to render it proper for the court to charge the law relative to the differénee between the weight to be attributed to positive testimony and that to be attributed to negative testimony.
2. While instructing the jury upon that subject, the court charged broadly that positive testimony was to be believed in preference to negative testimony, without giving in connection therewith the appropriate qualification relative to the credibility of the witnesses. Such omission rendered the charge erroneous, and will require a reversal of the judg*77ment. See, in this connection, Atlantic Coast Line R. Co. v. O’Neill, 127 Ga. 685.
Argued February 25,
Decided April 11, 1907.
Action for damages. Before Judge Boan. Clayton superior court. January 17, 1906.
Hall & Cleveland, J. B. Hall, and W. L. Watterson, for plaintiff 'in error.
Arnold & Arnold, Harvey Hill, and TF. M.' Wright, contra.

Judgment reversed.


Fish, C. J., absent. The other Justices concur.